Citation Nr: 0632785	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-40 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 6, 1964 to June 10, 1964; the veteran served in 
the Reserves from April 1974 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.

The veteran participated in a RO hearing in December 2004 and 
in a Board video conference hearing with the undersigned in 
January 2006.  Transcripts from these proceedings have been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that the claims folder must be returned 
to the RO for further development prior to adjudication.

Following the veteran's Board video conference hearing with 
the undersigned in January 2006, the veteran informed the 
Board that he would be submitting additional evidence.  The 
veteran submitted additional evidence in January 2006 without 
a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.  In July 2006, the Board sent notice of such 
deficiency to the veteran and requested that he specify 
whether he wished to have his claim adjudicated by the Board 
or whether he would rather the AOJ readjudicate his claim.  
The veteran did not respond to the letter within the 45 day 
time period, and thus, this claim must be remanded to the RO 
for adjudication.

The private medical evidence submitted by the veteran shows a 
diagnosis of PTSD, which was a central reason for the prior 
denial of his claim.  The record does not, however, enumerate 
the stressor(s) upon which the diagnosis was based.  The RO 
should request the veteran's complete medical records from 
Dr. Mohamed Ahmed to see if they contain additional relevant 
information concerning the veteran's alleged stressor(s) or 
the diagnosis.  Depending on the information received, the RO 
may then want to undertake further development, as 
appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to complete a 
release authorizing VA to request his 
complete medical records from Dr. 
Mohamed Ahmed.  The RO should request 
that the physician provide actual 
treatment records, not summaries.  

2.  If additional private medical 
records are obtained, the RO should 
review them to see if any further 
development is warranted, such as 
additional attempts to corroborate the 
alleged stressor(s) or further VA 
examination (the Board notes the prior 
examination stated the criteria for 
diagnosing PTSD were not met, while Dr. 
Ahmed has diagnosed PTSD).

3.  Then, the RO should readjudicate 
the veteran's claim, taking into 
consideration the new evidence provided 
by the veteran in January 2006, as well 
as any additional evidence developed 
upon remand.

4.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case.  
After the veteran and his representative 
have been given the applicable time to 
submit additional argument, the case 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


